 

 

Case 1:19-cr-00012-JRH-BKE Document 25 Filed 11/13/20 Page 1 of 1

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF GEORGIA
AUGUSTA DIVISION

UNITED STATES OF AMERICA 7
5 an . GR 119012
*
WILTON CLINTON MEEKS IIT *
ORDER

Before the Court in the captioned case is Defendant Wilton
Clinton Meeks III’s counseled motion to terminate his probationary
term. In consideration of the premises stated therein and the
factors set forth in 18 U.S.C. § 3553(a), with the Government's
support thereof, and upon the recommendation of the United States
Probation Office, the motion for early termination of Defendant’s
probation term (doc. 23) is GRANTED. Defendant Wilton Clinton
Meeks III is hereby discharged from probation upon entry of this
Order. The Clerk is directed to send a copy of this Order to Ms.
Lori Mitchell of the United States Probation Office.

ORDER ENTERED at Augusta, Georgia, this fee day of November,

z020.

   
 
 
  
 

  

IEF

    
 

     

JUDGE

RN DISTRICT OF GEORGIA

 
